DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 01 October 2020, has been entered in full. The amendment, filed 20 April 2021, has been entered in full.  Claims 1-64, 66-174 and 188-195 are canceled. Claims 175-177, 181, 182, 186 and 187 are amended. The amendment, filed 24 August 2021, has been entered in full.  Claims 65, 175-187 are pending and under examination.
Priority
Based on an inspection of the continuing data, the Examiner has concluded that some of the subject matter defined in the instant claims are denied benefit to the prior applications. The Examiner does not see support in the provisional applications or in applications 14/958 and 16/210,525 for the limitations “a single-chain diabody”, “a tandem single-chain Fv fragment”, “a tandem single-chain diabody” and “a fusion protein comprising a single chain diabody and at least a portion of an immunoglobulin heavy-chain constant region” (see claim 187). 
Therefore, instant claim 187 has priority to the date of instant application 17/060,989 (filed 10/1/2020) when applying art for those limitations. If Applicant disagrees with the Examiner' s assessment, Applicant is requested to specifically point to support in provisional applications and applications 14/958 and 16/210,525

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65, 175-187 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating a bone marrow disorder in a subject, wherein said bone marrow disorder is myelodysplastic syndrome (MDS) comprising administering to a subject in need thereof an effective amount of an ActRII antagonist, wherein said ActRII antagonist is a polypeptide comprising amino acids 25-131 of SEQ ID NO:1, wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1 OR a polypeptide comprising the amino acid sequence of SEQ ID NO: 44, wherein the subject has bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of SF3B1, DNMT3A and TET2,
does not reasonably provide enablement for:
A method for preventing a bone marrow disorders.
A method for treating all bone marrow disorders.
A method for treating a bone marrow disorder comprising administering all ActRII antagonists.
A method for treating bone marrow disorders comprising administering an antibody that binds to GDF11, GDF8, GDF3, activin, activin A, activin B, activin AB, activin C, activin E, BMP7, BMP6, ActRIIA, ActRIIB and ActRIIA/ActRIIb.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or us the invention commensurate in scope with these claims. 
The specification teaches that the object of the present disclosure is to provide methods for treating patients with myelodysplastic syndrome (MDS) and sideroblastic anemias with ActRII antagonist (para 0011). The specification states that it provides methods for treating a bone marrow disorder in a subject, comprising administering to a subject in need thereof an effective amount of an ActRII antagonist, wherein the subject has bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of: SF3B1, DNMT3A, and TET2 (para 0016).
The Examples teach the generation of a polypeptide having a modified extracellular domain of ActRIIB (amino acids 20-134 of SEQ ID NO:1 with an L79D substitution). An alternative form with a glutamate at position 79 was also made (L79E) and performed similarly (page 162). The Examples teach that ActRIIB(L79D 20-134)hFc increases red blood cell levels in vivo. The Examples teach that SEQ ID NO:44 represents the amino acid sequence for ActRIIB(L79D 25-131)hFc but without a leader sequence.  The Examples teach ActRIIB(L79D 25-131)hFc increases erythroid proliferation in mice and increases the level of red blood cells in non-human primates. The Examples teach the effects of administered ActRIIB(L79D 25-131)mFc in a mouse model of myelodysplastic syndrome (MDS). The specification teaches treatment significantly increased RBC count and hemoglobin concentration. 
The specification is not enabling for the full scope for the following reasons:
	1.  “Prevent” means to completely stop a condition from occurring.  “Prevention” is not a relative term, it is total. The specification is not enabled for a method of preventing or stopping a bone marrow disorder. A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time.  It could not be predicted that the pharmaceutical composition would completely stop a bone marrow disorder from ever occurring.
	2.  The results seen with the employed animal model of myelodysplastic syndrome (MDS) would not be predictive of treating all types of bone marrow disorders in a subject wherein the subject has bone marrow cells that test positive for one or more mutations in gene(s) SF3B1, DNMT3A and TET2. 
Bejar et al. teach acquired mutations of certain genes such as TET2 and DNMT3A can be found in patients with diagnoses other than MDS, including lymphoid disorders (page 2797, 1st full paragraph). Bejar et al. teach that TET2 mutations are found in myeloid cancers (page 2795, last full paragraph). Bejar et al. teach that SF3B1 is recurrently mutated in chronic lymphocytic leukemias and at lower frequencies in solid tumors (page 2796, 2nd full paragraph). Bejar et al. (Bone Marrow Failure. Blood Vol. 124/18:2793-2803; October 2014).  
Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”. Justice et al. teaches that the relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, ‘1st full paragraph). Justice et al. ("Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016).
3.  The specification is not enabled for making and/or using any ActRII antagonist. The specification teaches ActRII antagonists include agents that can inhibit ActRII receptor (e.g., an ActRIIA and/or ActRIIB receptor) mediated activation of a signal transduction pathway (e.g., activation of signal transduction via intracellular mediators, such as SMAD 1, 2, 3, 5, and/or 8); agents that can inhibit one or more ActRII ligands (e.g., activin A, activin B, activin AB, activin C, activin E, GDF11, GDF8, BMP6, BMP7, Nodal, etc.) from, e.g., binding to and/or activating an ActRII receptor; agents that inhibit expression (e.g., transcription, translation, cellular secretion, or combinations thereof) of an ActRII ligand and/or an ActRII receptor; and agents that can inhibit one or more intracellular mediators of the ActRII signaling pathway (e.g., SMADs 1, 2, 3, 5, and/or 8)(see para 0018). 
The term ActRII antagonist encompasses a large genus. The administered ActRII antagonist must have the functions described above AND the function of treating a bone marrow disorder in a subject. Structurally, the claims does not limit the number of modifications made in the administered ActRII antagonist when compared to ActRIIB(L79D 25-131) employed in the Examples, as long as it retains the claimed function. The instant specification fails to indicate that a representative number of structurally related compounds are disclosed and therefore, the artisan would not know the identity of a reasonable number of representative compounds falling within the scope of the instant claim and would not know how to make them.   
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Additionally, as plural substitutions are introduced, their interactions with each other and their effects on the structure and function of the protein become progressively less predictable.  The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible structural variants had the claimed functional properties.  See Tokuriki et al. (Stability effects of mutations and protein evolvability, Current Opinion in Structural Biology, 19:596-604, 2009) and (Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins; PLOS One 12(3): e0171355, pages 1-22, March 2017; especially p. 18).
	4.  The specification fails to teach a structure for any of the antagonistic antibodies recited in the claims. The Examples teach the effects of administering ActRIIB(L79D 25-131)mFc in a mouse model of myelodysplastic syndrome (MDS). However, a polypeptide having a modified extracellular domain of ActRIIB fused to a Fc region is not tantamount to an antibody
 The instant specification teaches antibodies that antagonize ActRII activity include (e.g., inhibition of ActRIIA and/or ActRIIB signaling transduction, such as SMAD 2/3 and/or SMAD 1/5/8 signaling, that binds to and/or inhibits activity of at least GDF11 (e.g., GDF11-mediated activation of ActRIIA and/or ActRIIB signaling transduction, such as SMAD 2/3 signaling). Optionally, the antibody, or combination of antibodies, binds to and/or inhibits activity of GDF8 (e.g., GDF8-mediated activation of ActRIIA and/or ActRIIB signaling transduction, such as SMAD 2/3 signaling). In the case of a multispecific antibody, it has binding affinity for both GDF11 and GDF8 or in the context of a combination of one or more anti-GDF11 antibody and one or more anti-GDF8 antibody. In some embodiments, an antibody, or combination of antibodies, of the disclosure that binds to and/or inhibits the activity of GDF11 and/or GDF8 further binds to and/or inhibits activity of one of more of activin A, activin B, activin AB, activin C, activin E, BMP6, BMP7, and Nodal (e.g., activation of ActRIIA or ActRIIB signaling transduction, such as SMAD 2/3 and/or SMAD 1/5/8 signaling)(see paras 0208-0211).  
	 Al Qaraghuli et al. teach antibodies and state that six complementarity determining region (CDRs) form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Al Qaraghuli et al. Antibody-protein binding and conformational changes: identifying allosteric signaling pathways to engineer a better effector response.  Nature Scientific Reports 10:13969; 2020).
It cannot be said that the instant specification provides the necessary guidance as it does not teach how to make the structure of the claimed antibodies with the claimed function.  In vivo treatment using the recited antibodies would be entirely unpredictable and a person of ordinary skill in the art would not be able to practice the claimed invention without undue experimentation.  The teachings set forth in the specification provided no more than a "plan" or "invitation" for those of skill in the art to experiment.
Due to the inherent unpredictability and the large quantity of experimentation necessary to demonstrate that the onset of a bone marrow disorder in a subject wherein the subject has bone marrow cells that test positive for one or more mutations in gene(s) SF3B1, DNMT3A and TET2, has been prevented; the large quantity of experimentation necessary to generate the nearly infinite number of ActRII antagonist (or antibodies) recited in the claims and screen same for treating a bone marrow disorder in a subject wherein the subject has bone marrow cells that test positive for one or more mutations in gene(s) SF3B1, DNMT3A and TET2; the lack of direction/guidance presented in the specification regarding which structural features of the administered compositions are required in order to provide ActRII antagonistic and bone marrow treating functions; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of the effects of mutation on protein structure and function; the state of the art which establishes the use of proper animal models to discern treatment; the breadth of the claims which fail to recite any structural limitations for the administered ActRII antagonist (or antibody); and the breadth of the claims which fail to recite proper limitations for the types of bone marrow disorders that can be treated; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in tis full scope.

Claims 65, 175-187 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method, which requires the use of a genus of ActRII antagonist (and antibodies) with the biological function of treating a bone marrow disorder in a subject wherein the subject has bone marrow cells that test positive for one or more mutations in gene(s) SF3B1, DNMT3A and TET2. In order to evidence possession of the claimed method, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed antagonist and antibodies. 
MPEP § 2163 states: the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function. There must be enough species that are representative of the full breadth of the genus).
Regarding structure-function correlation for antagonist: Fenton et al. (Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020) state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at non-conserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs. 
Chen et al. (The Journal of Biological Chemistry  Vol. 270, No. 6:2874-2878; 1995) map the domains critical for the binding of human tumor necrosis factor alpha to its receptors.  Chen et al. teach that understanding how TNF exerts its multiple effects is crucial for developing TNF-based therapeutics against diseases mediated or modulated by TNF. Chen et al. teach that deletion of domains 3 and 4 of the tumor necrosis factor receptor 1 (TNFR-1) resulted in no ligand binding, suggesting that domain 3 of the TNFR-1 binds directly to its ligand. Chen et al. teach that not all domains of the TNFR-2 are folded independently, since the deletion of domain 4 of TNFR-2 resulted in drastically reduced protein yield and a 3-fold reduction in ligand binding affinity. Interestingly, Chen et al. teach that TNF-alpha and TNF-beta share only limited sequence identity (about 50% similarity and 30% identity). Chen et al. teach that such is also the case with the extracellular domains of human TNFR-1 and human TNFR-2. Chen et al. teach that that is expected that the residues interacting in the four types of complexes formed between the two pairs of ligands and receptors may not all be identical, resulting in differential binding affinities. Chen et al. also teach that improper folding during biosynthesis may result in proteins more prone to protease digestion (page 2874; 2877-2878).  
	Regarding structure-function correlation for antibodies: The art recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well (Edwards et al. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS. Journal of Molecular Biology 334:103-118; 2003).
 	Poosarla et al. (Computational De Novo Design of Antibodies Binding to a Peptide With High Affinity. Biotechn. Bioeng. 114(6): 1331 -1342; 2017) teach substantial diversity in designed monoclonal antibodies (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
	Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.
	The Examples teach administering ActRIIB(L79D 25-131)mFc in a mouse model of myelodysplastic syndrome (MDS) significantly increased RBC count and hemoglobin concentration. However, such disclosure is not representative of the claimed method which requires a genus of ActRII antagonists (and antibodies) with unlimited structural limitations having the claimed biological function. 
 	It is also noted that the specification fails to teach the structure of  any antibody with ActRII antagonistic function and the function of treating a bone marrow disease in a subject wherein the subject has bone marrow cells that test positive for one or more mutations in gene(s) SF3B1, DNMT3A and TET2. 
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The court discussed whether an antibody is adequately described by describing a newly characterized antigen. Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011). In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity. Despite the fact that the specification disclosed human TNF-a protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.
The fact pattern is similar in the instant case. As in the court case, the instant claims recite a genus of antibodies that have affinity for an antigen (GDF3, GDF8, GDF11, activin A, activin B, activin A/activin B, activin C, activin E, BMP6, BMP7) and have a desirable special property (ActRII antagonistic function and treating a bone marrow disorder in a subject wherein the subject has bone marrow cells that test positive for one or more mutations in gene(s) SF3B1, DNMT3A and TET2). Following the finding in Centocor, the instant claims are found to lack adequate written description.

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Seehra et al. (US 20130243743; published 9/19/13) in view of Bejar et al. (Validation of a prognostic model and the impact of SF3B11, DNMT3A, and other mutations in 289 genetically characterized lower risk MDS patient samples. Blood, Vol. 118, No. 21. Abstract Number: 969,  2011). 
Seehra et al. teach GDF Traps that are variant ActRIIB polypeptides. Seehra et al. teach GDF Traps of the invention may be designed to preferentially antagonize one or more ligands of ActRIIB receptors (para 0011)(i.e. ActRII antagonist; applies to claim 65). Seehra et al. teach the GDF Trap polypeptide disclosed herein may be used in methods for treating a disorder associated with low red blood cell counts or low hemoglobin levels such as myelodysplastic syndrome (para 0023). Seehra et al. do not teach wherein subjects having myelodysplastic syndrome have bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of SF3B1, DNMT3A and TET2.
Bejar et al. teach that myelodysplastic syndrome patients with an IPSS score of low or intermediate are in a risk group for having bone marrow mutations in genes SF3B1, DNMT3A and TET2. Bejar et al. examine samples from MDS patients and find bone marrow mutations including SF3B1, DNMT3A and TET2. Bejar et al. teach that there is concern for patients predicted to have lower risk disease that go on to progress more rapidly than expected. Bejar et al. teach such patients may not be offered risk-appropriate therapy at a time when it might be of greatest benefit.
 It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating myelodysplastic syndrome comprising administering an ActRII antagonist, such as one that antagonizes one or more ligands of ActRIIB receptors, as taught by Seehra et al., to include MDS subjects with bone marrow mutations including SF3B1, DNMT3A and TET2, as taught by Bejar et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Seehra et al. teach administering GDF trap polypeptides (i.e. ActRII antagonists) to treat myelodysplastic syndrome. Bejar et al. teach appropriate therapy for patients with MDS and that MDS patients with an IPSS score of Low or Intermediate are in a potential group for having bone marrow mutations in genes SF3B1, DNMT3A and TET2. Bejar et al. teach that low risk patients may not be offered risk-appropriate therapy at a time when it might be of greatest benefit. Bejar et al. teach that there is concern for patients predicted to have lower risk disease that go on to progress more rapidly than expected. Therefore, it would be obvious to include MDS subjects with bone marrow mutations including SF3B1, DNMT3A and TET2.

2.  Claims 65, 177, 178, 181, 186 and 187 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al.  (US 20150359850; published Dec 17, 2015, priority date 2/1/13) in view of Bejar et al. (Validation of a prognostic model and the impact of SF3B11, DNMT3A, and other mutations in 289 genetically characterized lower risk MDS patient samples. Blood, Vol. 118, No. 21. Abstract Number: 969, 2011).
	Han et al. teach anti-activin-A antibodies (abstract)(i.e. ActRII antagonist, applies to claims 65, 177 and 178). Han et al. teach methods of treating ovarian cancer in a subject by administering to the subject an anti-activin-A antibody (abstract and para 0006). Han et al. teach that the anti-activin A antibody can used to treat other cancers such as myelodysplastic syndromes, myelodysplastic/myeloproliferative diseases, myelogenous  leukemia, chronic myeloid leukemia, multiple myeloma and chronic myeloproliferative disorders. Han et al. teach that the term "antibody" refers to an intact immunoglobulin, or a binding fragment thereof. An antibody may comprise a complete antibody molecule (including polyclonal, monoclonal, chimeric, humanized, or human versions having full length heavy and/or light chains), or comprise an antigen binding fragment thereof. Antibody fragments include F(ab').sub.2, Fab, Fab', Fv, Fc, and Fd fragments, and can be incorporated into single domain antibodies, single-chain antibodies, maxibodies, minibodies, intrabodies, diabodies, triabodies, tetrabodies, v-NAR and bis-scFv (para 0153)(applies to claims 186 and 187). Han et al. teach "multi-specific antibody" is an antibody that recognizes more than one epitope on one or more antigens. A subclass of this type of antibody is a "bi-specific antibody" which recognizes two distinct epitopes on the same or different antigens (para 0173)(applies to claims 181). Han et al. do not teach wherein subjects having myelodysplastic syndrome have bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of SF3B1, DNMT3A and TET2.
Bejar et al. teach that myelodysplastic syndrome patients with an IPSS score of low or intermediate are in a risk group for having bone marrow mutations in genes SF3B1, DNMT3A and TET2. Bejar et al. examine samples from MDS patients and find bone marrow mutations including SF3B1, DNMT3A and TET2. Bejar et al. teach that there is concern for patients predicted to have lower risk disease that go on to progress more rapidly than expected. Bejar et al. teach such patients may not be offered risk-appropriate therapy at a time when it might be of greatest benefit.
 	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating myelodysplastic syndrome (MDS) comprising administering an ActRII antagonist, such as anti-activin-A antibodies, as taught by Han et al., to include MDS subjects with bone marrow mutations including SF3B1, DNMT3A and TET2, as taught by Bejar et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Han et al. teach administering anti-activin-A antibodies (i.e. ActRII antagonists) to treat myelodysplastic syndrome. Bejar et al. teach appropriate therapy for patients with MDS and that MDS patients with an IPSS score of Low or Intermediate are in a potential group for having bone marrow mutations in genes SF3B1, DNMT3A and TET2. Bejar et al. teach that low risk patients may not be offered risk-appropriate therapy at a time when it might be of greatest benefit. Bejar et al. teach that there is concern for patients predicted to have lower risk disease that go on to progress more rapidly than expected. Therefore, it would be obvious to include MDS subjects with bone marrow mutations including SF3B1, DNMT3A and TET2.

3.  Claims 65, 175-187 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20150361163; published 12/17/15, priority date 4/18/14) in view of Bejar et al. (Validation of a prognostic model and the impact of SF3B11, DNMT3A, and other mutations in 289 genetically characterized lower risk MDS patient samples. Blood, Vol. 118, No. 21. Abstract Number: 969,  2011).
Kumar et al. teach ActRII antagonists such as anti-ActRIIA antibodies, anti-ActRIIB antibodies, anti-GDF11 antibodies, anti-GDF8 antibodies, anti-activin A antibodies, anti-activin B antibodies and anti-activin AB antibodies (para 0016)(applies to claims 65-185).  Kumar et al. teach multispecific antibodies, single-chain antibodies and humanized antibody (paras 0216, 0217, 0219 and 0233)(applies to claims 181, 186 and 187). Kumar et al. teach using ActRII antagonist agents of the disclosure to treat patients have myelodysplastic syndrome (para 0347)(applies to claim 65). Kumar et al. do not teach wherein subjects having myelodysplastic syndrome have bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of SF3B1, DNMT3A and TET2.
Bejar et al. teach that myelodysplastic syndrome patients with an IPSS score of low or intermediate are in a risk group for having bone marrow mutations in genes SF3B1, DNMT3A and TET2. Bejar et al. examine samples from MDS patients and find bone marrow mutations including SF3B1, DNMT3A and TET2. Bejar et al. teach that there is concern for patients predicted to have lower risk disease that go on to progress more rapidly than expected. Bejar et al. teach such patients may not be offered risk-appropriate therapy at a time when it might be of greatest benefit.
 It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating myelodysplastic syndrome (MDS) comprising administering an ActRII antagonist (such as anti-ActRIIA antibodies, anti-ActRIIB antibodies, anti-GDF11 antibodies, anti-GDF8 antibodies, anti-activin A antibodies, anti-activin B antibodies and anti-activin AB antibodies), as taught by Kumar et al., to include MDS subjects with bone marrow mutations including SF3B1, DNMT3A and TET2, as taught by Bejar et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Kumar et al. teach administering ActRII antagonists to treat myelodysplastic syndrome. Bejar et al. teach appropriate therapy for patients with MDS and that MDS patients with an IPSS score of Low or Intermediate are in a potential group for having bone marrow mutations in genes SF3B1, DNMT3A and TET2. Bejar et al. teach that low risk patients may not be offered risk-appropriate therapy at a time when it might be of greatest benefit. Bejar et al. teach that there is concern for patients predicted to have lower risk disease that go on to progress more rapidly than expected. Therefore, it would be obvious to include MDS subjects with bone marrow mutations including SF3B1, DNMT3A and TET2.

	 
				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claim 65 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 22-24 of U.S. Patent No. 10,189,882.
The instant claim is drawn to a method for treating a bone marrow disorder in a subject, comprising administering to a subject in need thereof an effective amount of an ActRII antagonist, wherein the subject has bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of: SF3B1, DNMT3A, and TET2.
The claims 1, 2, 22-24 of U.S. Patent No. 10,189,882 teach a method for treating sideroblastic anemia in a human patient, comprising administering to a patient in need thereof a polypeptide comprising the amino acid sequence of SEQ ID NO: 44, and wherein the patient is on a dosing schedule that comprises administering from 0.75-1.75 mg/kg of the polypeptide to the patient, wherein the patient has bone marrow cells that test positive for one or more mutations in one or more of SF3B1, DNMT3A or TET2. 
 MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). 
In the instant case, the specification of U.S. Patent No. 10,189,882 teaches sideroblastic anemia as a bone marrow disorder. The specification teaches SEQ ID NO:44 as an ActRII antagonist (columns 3-4). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating sideroblastic anemia in a human patient, comprising administering to a patient in need thereof a polypeptide comprising the amino acid sequence of SEQ ID NO: 44, and wherein the patient is on a dosing schedule that comprises administering from 0.75-1.75 mg/kg of the polypeptide to the patient, wherein the patient has bone marrow cells that test positive for one or more mutations in one or more of SF3B1, DNMT3A or TET2, as taught in the claims of U.S. Patent No. 10,189,882, to make the instant invention.  
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because the species of treating sideroblastic anemia in a human patient, comprising administering SEQ ID NO: 44, wherein the patient has bone marrow cells that test positive for one or more mutations in one or more of SF3B1, DNMT3A or TET2, as taught in the claims of U.S. Patent No. 10,189,882, renders the genus of treating a bone marrow disorder in a subject, comprising administering to a subject in need thereof an effective amount of an ActRII antagonist, wherein the subject has bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of SF3B1, DNMT3A, and TET2, as taught in the instant claims obvious. 

	2.  Claim 65 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-23, 25-29 of U.S. Patent No. 10,829,531. 
	The instant claim is drawn to a method for treating a bone marrow disorder in a subject, comprising administering to a subject in need thereof an effective amount of an ActRII antagonist, wherein the subject has bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of: SF3B1, DNMT3A, and TET2.
	The claims of U.S. Patent No. 10,829,531 teach a method for treating sideroblastic anemia in a human patient, comprising administering to a patient in need thereof a polypeptide comprising an amino acid sequence that is at least 95% identical to amino acids 25-131 of SEQ ID NO: 1, wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1; and wherein the patient has bone marrow cells that test positive for one or more mutations in one or more of SF3B1, DNMT3A or TET2. The claims of U.S. Patent No. 10,829,531 further teach wherein the polypeptide comprises amino acids 25-131 of SEQ ID NO: 1, but wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1; wherein the polypeptide comprises an amino acid sequence that is at least 95% identical to the sequence of SEQ ID NO: 44, wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 44, wherein the acidic amino acid is an aspartic acid and wherein the acidic amino acid is a glutamic acid.
	MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). 
In the instant case, the specification of U.S. Patent No. 10,829,531 teaches sideroblastic anemia as a bone marrow disorder. The specification teaches SEQ ID NO:1, SEQ ID NO:44 and its variants as ActRII antagonists (columns 3-4). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating sideroblastic anemia in a human patient, comprising administering to a patient in need thereof a polypeptide comprising an amino acid sequence that is at least 95% identical to amino acids 25-131 of SEQ ID NO: 1 wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1 (or SEQ ID NO:44); and wherein the patient has bone marrow cells that test positive for one or more mutations in one or more of SF3B1, DNMT3A or TET2, as taught in the claims of U.S. Patent No. 10,829,531 to make the instant invention. 
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because the species of treating sideroblastic anemia in a human patient, comprising administering to a patient in need thereof a polypeptide comprising an amino acid sequence that is at least 95% identical to amino acids 25-131 of SEQ ID NO: 1 wherein the polypeptide comprises an acidic amino acid at the amino acid position corresponding to position 79 of SEQ ID NO: 1 (or SEQ ID NO:44); and wherein the patient has bone marrow cells that test positive for one or more mutations in one or more of SF3B1, DNMT3A or TET2, as taught in the claims of U.S. Patent No. 10,829,531 renders the genus of treating a bone marrow disorder in a subject, comprising administering to a subject in need thereof an effective amount of an ActRII antagonist, wherein the subject has bone marrow cells that test positive for one or more mutations in a gene selected from the group consisting of SF3B1, DNMT3A, and TET2, as taught in the instant claims obvious.
	
			Conclusion
		No claims are allowed. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/19/2022